Title: From Thomas Jefferson to Edmund Bacon, 7 June 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                  Directions for mr Bacon. June 7. 08.
                  Consider as your first object the keeping a full supply of water to the mill, observing that whenever the water does not run over the waste, you should take your hands and having put in a sufficiency of stone, then carry in earth and tighten till the water runs steadily over the waste. it ought to do this when both mills are running one pair of stones each. Take mr Randolph’s advice on these occasions.
                  You will furnish mr Maddox, while working on the stable with assisdance, hauling, lime, sand so that I may only have to pay him for laying the stone. I presume mr Dinsmore will let him be of his mess while here. if objected to however, do for him what you can best.
                  As soon as the sashes are ready for Bedford, furnish mr Randolph 3. of your best hands instead of his watermen who are to carry the sashes, tables & other things up to Lynchburg, and to give notice of their arrival to mr Chisolm, who will then be in Bedford, & will have Jerry’s waggon there, which he must send for the things to Lynchburg. in the mean time they must be lodged at mr Brown’s at Lynchburg.
                  Jerry is to go to Bedford with his waggon as soon as mr Chisolm goes.
                  At harvest give your whole force to mr Randolph to assist in his harvest, the nailers as well as all the rest except Johnny Hemings & Lewis.
                  Consider the garden as your main business, and push it with all your might, when the interruptions permit.
                  rake & sweep the Charcoal on the level into little heaps and carry them off. rather do this when the grass seed is ripe
                  
                  Additional Memorandums for mr Bacon.
                  When the work at the mill is done, & the fence mended up on the top of the mountain, take as much time with your hands as will fill all the gullies in the field North of the Overseer’s house (called Belfield) with bushes &c. so that they may be filling up by the time we are ready to clean it up. the scalded places should also be covered with bushes.
                  The orchard below the garden must be entirely cultivated the next year; to wit a part in the Ravenscroft pea, which you will find in a cannister in my closet, a part with Irish potatoes, & the rest with cow-pea, of which there is a patch at mr Freeman’s, to save which great attention must be paid, as they are the last in the neighborhood.
                  Whiskey is wanted for the house, some for mr Dinsmore, and some sometimes for the people. about 30. galls. will last a year. mr Meriwether or mr Rogers may perhaps each let us have some for nails, or will distill it out of our worst toll wheat.
                  In building the house for the Nailer, there should be a partition laying off about 8. f. at one end, to keep his nails & rod in.
                  Get from mr Perry & mr Dinsmore an estimate of all the nails we shall want for the house in Bedford; & when you have no orders to execute for others, let the boys be making them, & keep them separate from all others; & when the waggon goes up at Christmas, send what shall then be ready.
                  Mr. Higginbotham has all my transportation to & from Richmond under his care. he settles with the watermen & pays them. I do not wish to have any accounts with them.
                  These rains have possibly spoiled the fodder you had agreed for. you had better see it, & if injured look out in time for more.
                  Mr. Dinsmore wants Allen’s plank brought up immediately
                  If you chuse it, you can take your half beef now, killing one for that purpose, & sending the other half to the house or to mr Randolph’s
               